UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6766



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TROY LAMONT CHEESE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. Charles H. Haden II, Chief
District Judge. (CR-97-155, CA-00-548-5)


Submitted:   September 6, 2001        Decided:   September 13, 2001


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Troy Lamont Cheese, Appellant Pro Se. Michael Lee Keller, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Troy Lamont Cheese seeks to appeal an order of the district

court denying his motion to reconsider an order dismissing his

motion for relief under 28 U.S.C.A. § 2255 (West 1994 & Supp.

2001).   The district court dismissed the motion as untimely, and

declined to reconsider that order. On appeal, Cheese seeks to pur-

sue only issues he raised in an amendment and supplemental addendum

to the motion.   Those issues all arise from the Supreme Court’s

decision in Apprendi v. New Jersey, 530 U.S. 466 (2000).      This

court recently held that the ruling in Apprendi does not apply

retroactively to cases on collateral review.     United States v.

Sanders, 247 F.3d 139, 151 (4th Cir. 2001).   Therefore, as Cheese

is entitled to no relief, we deny a certificate of appealability.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                2